Name: Commission Regulation (EEC) No 2512/83 of 7 September 1983 fixing for the 1983/84 marketing year the reference price for clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/ 18 Official Journal of the European Communities 8 . 9 . 83 COMMISSION REGULATION (EEC) No 2512/83 of 7 September 1983 fixing for the 1983/84 marketing year the reference price for Clementines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas the importance of Clementine production in the Community is such that a reference price must be fixed for that product ; Whereas the period during which Clementines harvested during a given crop year are marketed extends from October to 15 May of the following year ; whereas the quantity put on the market during October and from 1 March to 1 5 May of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Whereas , under Article 23 (2) of Regulation (EEC) No 1035/72, reference prices are fixed on the basis of the arithmetic mean of producer prices in each Member State plus the amounts defined in paragraphs 2a and 4 of the same Article 23 ; whereas the trend of produc ­ tion costs for fruit and vegetables must also be taken into consideration ; Whereas producer prices are the average of the prices recorded during the three years prior to the date of fixing the reference price, for a home-grown product with defined commercial characteristics, on the repre ­ sentative market or markets situated in the production areas where prices are lowest, for the products or varie ­ ties which represent a considerable proportion of production marketed throughout the year or for part of it and which satisfy specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered exces ­ sively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the reference price for fresh Clementines falling within subheading 08.02 B I of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of quality class I of all sizes , shall , for the period 1 November to 29 February, be 40,71 . Article 2 This Regulation shall enter into force on 1 November 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ;2 ) OJ No L 198 , 21 . 7 . 1983, p. 2 .